Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 3 August 1816
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            Dear Sir
            Monticello Aug. 3. 16.
          
          I have just recieved a letter from M. de la Fayette, inclosing me the copy of one to you from M. Tracy dated Jan. 30. he is, as you now know, the author of the Review of Montesquieu. he sent it to me in the fall of 1809. but it was not until the spring of 1810. that I could engage the translating & printing of it. Duane then undertook both; which he did not complete till July 1811. on the 10th of that month, he sent me a single copy, which I inclosed to La Fayette for mr Tracy the same day, that it might get into the hands of mr Warden, then on the point of sailing for France. I had subscribed for ten copies for myself, with a view of sending them to my friends in Europe. these came to me some time after. but our non-intercourse law first, and then the war rendering the transmission of them across the sea impracticable, I distributed them among my friends in
			 the different states, that they might bring this excellent book into notice. learning, this last spring, mr Gallatin’s appointment to Paris, I ordered mr Dufief of Philadelphia to procure and inclose two copies to M. de la Fayette, which he accordingly did, and had them delivered to mr Gallatin. the French original is in my hands, and I have it much at heart that it should be printed: but my situation renders it difficult. yours is more favorable, and if you can effect it I will
			 send it to you. it is due to the author & the world to give it in his own words.
          The IVth volume on Political economy came to my hand in the spring of 1812. the same editor undertook it’s translation and publication. two years were lost in enquiries and urgencies on my part; excuses and promises on his; until a letter of Aug. 11. 1814. declared to me that, altho’ he had had it translated, it was not in his power to publish it. I then requested a return of the original. he claimed the price of the translation, which I immediately paid him; but did not recieve the work till July or August 1815. three years being thus lost. I first proposed the printing it to mr Ritchie of Richmond. but he required so long a time for it’s execution that I thought it better to accept the offer of mr Millegan of George town to print it immediately, promising to revise the translation myself if he would. a very long visit to Bedford, a journey to the Peaks of Otter, and some geometrical operations in which I engaged to ascertain the height of these our highest mountains, with the business I found accumulated on my return in the winter, put it out of my
			 power to begin the revision of the translation until January last. this is the only period of time delayed in my hands. I found the translation a very bad one indeed; done by one who understood
			 neither French nor English: and I had proceeded too far before it became evident that I could have translated it myself in less time than the revisal cost me. I devoted to it five hours a day for
			 between two & three months; and on the 6th of April only was able to send it to mr Millegan. instead of printing it immediately however, he now informed me he could not begin it till the 4th of July. that day being past, and no proof sheet coming to me (for I have undertaken to supervise them) I wrote to him on the 21st of July, to which I have yet no answer.
          To compleat the proof that these unaccountable delays have not happened thro’ any remissness of exertion on my part, I will now add the dates of my letters written to these printers purely on the subject of this IVth volume.
          
            
              to Duane.
              1812.   
                   Aug. 4.
                to Ritchie.
              1814. 
               Sep. 27.
                to Millegan.
              1814. 
              Oct. 17.
            
            
              
              
               Oct. 1.
              
              1816.
               Mar. 8
              
              
               Oct. 29.
            
            
              
              1813.
              Jan. 22.
              
              
               Apr. 6.
              
              
               Nov. 24.
            
            
              
              
              Apr. 4.
              
              
              
              
              1815.
              June 25.
            
            
              
              
               Sep. 18.
              
              
              
              
              
              Aug. 17.
            
            
              
              1814.
               July 3.
              
              
              
              
              
              Oct. 27.
            
            
              
              
               Aug. 17.
              
              
              
              
              1816.
               Feb. 11.
            
            
              
              
              Nov. 24.
              
              
              
              
              
               Apr. 6.
            
            
              
              1815.
              Feb. 10.
              
              
              
              
              
               May 18.
            
            
              
              
              
              
              
              
              
              
              July 21. 
            
          
          you will thus see, my dear friend, what scenes of mortification I have gone thro’ with these printers. Mr Tracey has the greatest reason to suppose inattention in me. in May last I wrote la Fayette (for I really had not the courage to write mr Tracy) some account of the causes of the delay of this work: but I did not go into particulars minutely, preferring an imperfect justification to the risk of giving uneasiness to M. Tracy by detailing the course of labor and vexation I had gone thro’. but I would have gone through ten times more to procure for the world the publication of this inestimable volume. I have done
			 chearfully, and will yet do what still remains, only regretting the apparent cause which mr Tracy has of dissatisfaction with me.   if from these materials, you, who know our printers, their position and mine, can make up something more of a
			 justification of me, without disquieting M. Tracy, you will render me a most acceptable service; for his merits as a great author & a good man make me set a very high opinion value indeed on his esteem.—but when I shall be able to get the translation out, I cannot tell. Millegan has already shaken my confidence by his delays, and I know not where they are to end. I now wish I had given it to Ritchie, altho’ the same delays perhaps might have taken place with him. I salute you affectionately.
          Th: Jefferson
        